Citation Nr: 0941334	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  06-37 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a acquired 
psychiatric disability (including PTSD).  

2.  Entitlement to service connection for pes planus.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to April 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

In his December 2006 Substantive Appeal, the Veteran 
requested a hearing before a member of the Board.  A hearing 
was scheduled in September 2009 and the RO informed the 
Veteran of that hearing in August 2009.  He failed to attend.  

The issue of entitlement to service connection for pes planus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A psychiatric disorder did not have onset during the 
Veteran's active service, did not manifest until many years 
after separation from active service, and is unrelated to the 
Veteran's active service


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2004, the Veteran submitted a writing to the RO 
stating that he wished to file an informal claim for mental 
health conditions, along with several other conditions which 
are not the subject of this appeal.  In a July 2004 formal 
claim the Veteran indicated that he suffered from PTSD.  In 
December 2004 he submitted a 4 page statement along with a 
completed PTSD stressor questionnaire.  At the top of the 
first of these 4 pages he indicated the following: PTSD, 
bipolar disorder, depression, mania, and manic depression.  

Clearly, the Board finds that the Veteran is seeking service 
condition for a psychiatric disability, whatever the 
diagnosis.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2009).

The Veteran does not allege that and the record does not show 
that the Veteran engaged in combat with the enemy.  
Therefore, his lay testimony cannot, by itself, establish the 
occurrence of an alleged stressor.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  Instead, the record must contain 
corroborative evidence that verifies the Veteran's statements 
as to the occurrence of the claimed stressors.  See West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The requisite additional 
evidence may be obtained from sources other than the 
Veteran's service medical records.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).

In a PTSD questionnaire, received in December 20004, the 
reported 12 stressors.  First, that while confined to a 
psychiatric observation at Parris Island in 1963 or 1964 he 
witnessed and took part in a suicide.  Second, that he 
witnessed a man's head splattered while on a troop carrier in 
1963.  Third, a circumcision he underwent during service in 
1964 or 1965.  Fourth, that he almost died during helicopter 
training in 1963 or 1964 at Camp Lejeune.  Fifth and sixth, 
that he almost drowned - once in boot camp and once at Camp 
Lejeune.  Seventh, that he lost part of the finger of his 
right hand while on a Mediterranean cruise at a Greek island.  
Eight, that he was sexually harassed by a superior in 1963 or 
1964 at Camp Lejeune.  Ninth, tenth, and eleventh, that he 
had stomach problems, sleep problems and teeth problems from 
1962 to the present.  Twelfth, that while aboard ship in 1964 
or 1965 he slipped, banged his head, pulled his shoulder from 
the socket, the shoulder slipped back in and he had a head 
injury.  

Along with this questionnaire is a four page narrative in 
which the Veteran described the alleged stressors in more 
detail.  In that narrative he explained that, while at Parris 
Island (Marine Corps boot camp) he was placed in a 
psychiatric observation unit for several days.  He states 
that this occurred in December, just before the holidays.  As 
his personnel records show that he entered the service in 
1962, this would place the alleged event in December 1962.  
He contends that he was put in charge of cleaning up the 
barracks and after instructing one man as to his duties, the 
man jumped out of the second floor of the building to his 
death.  Later, during an April 2005 VA examination, the 
Veteran reported that the man jumped from the first floor of 
the barracks to his death, but that the first floor was very 
high.  

Service treatment records include a December 1965 entry 
stating that the Veteran wished a psychiatric consult and 
that the "man left.".  This is the only statement in the 
service treatment records referring to a psychiatric consult.  
There are no reports of psychiatric symptoms, no reports of 
treatment, and no findings of any psychiatric problems.  Also 
of record is the Veteran's military personnel file.  This 
includes a detailed record of service.  There are no entries 
for hospitalization and any other indication that the Veteran 
had a psychiatric disorder during service.  

Reports of medical examinations, from September 1962 and from 
March 1966 show that the Veteran had a normal psychiatric 
clinical evaluation.  

These service treatment records tend to show that the Veteran 
had no psychiatric disability at entrance into service or at 
separation from service.  This is evidence against a finding 
that he either had onset or aggravation of a psychiatric 
disability during service.  

The Veteran's reports that he was placed in a psychiatric 
observation unit during service are not reflected in the 
record.  Rather, the record shows the single December 1962 
request by the Veteran for a psychiatric consult, but there 
is no indication that he was ever placed in a psychiatric 
observation unit as he has alleged.  The lack of any entry in 
his service treatment or personnel records tends to show that 
there was no such treatment in light of the detail of the 
records (which the Board finds appear complete).  

The Board finds the service treatment records and personnel 
records, which appear complete, to be more probative on this 
matter than the Veteran's statements made some forty years 
after service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by the veteran).  That is, if the Veteran 
had been treated or observed for a psychiatric disorder or 
symptoms of such, as he has stated, the service treatment or 
service personnel records would likely have provided evidence 
of such treatment.  

In April 2005, the Veteran underwent a VA examination.  The 
examiner indicated that he reviewed the Veteran's claims file 
and medical records.  Of note is that this examiner also 
conducted a psychological evaluation of the Veteran in 
November 2004 for clinical purposes.  

The examiner quoted a number of entries from VA treatment 
notes that included reports in counseling sessions regarding 
the Veteran's dissatisfaction with the results of an 
inservice circumcision, difficulties with a relationship with 
a former spouse, reports of sleep diorders symptoms, survivor 
guilt, history of substance abuse, and the Veteran's 
estimation of his own occupational and social functioning.  

Examination objective findings were essentially a recording 
of statements from the Veteran including the Veteran's report 
of his childhood, his occupations prior to entering service, 
his report of joining the Marine Corps followed by his report 
of occupations and social or entertainment interests after 
service.  

The Veteran reported that he drank alcohol during and after 
service, the Veteran believed that he became an alcoholic 
during service, that he began using drugs during service, 
that his drug use worsened after service, and that he had 
been clean from drugs, and had not drank alcohol for the past 
19 years.  

As to military history, the examiner recorded the Veteran's 
report that he wanted to leave the military shortly after 
enlisting.  The Veteran reported that he witnessed a fellow 
recruit jump from the first floor of a building, which the 
Veteran reported was high up, and fall to the ground where he 
began twitching.  He also reported various duty locations 
where he served.  He reported that he had no combat 
stressors.  The Veteran stated that the stressor that he 
believed precipitated his PTSD was the suicide described 
above.  He then reported the following: 

There was the trauma where I almost 
drowned in pond with all my gear on and I 
was weighted down under the water . . . 
they had to pull me out of the pond.  I 
got a cramp in my left leg and almost 
drowned another time.  Having my shoulder 
thrown out was a kind of trauma, banging 
your head is another kind of trauma.  

The examiner stated that the Veteran had no history of sexual 
assault in the military.  The Veteran told the examiner that 
he believed that his sergeant was inappropriately using his 
authority and that people later told the Veteran that the 
sergeant was homosexual and was using his authority to 
manipulate and abuse the Veteran.  The Veteran again stated 
that he had never been sexually assaulted.  

Post-military events reported by the Veteran included a hit 
and run, fights, arrests, and overnight incarcerations.  
These the Veteran characterized more as incidents than 
traumas.  He also reported that he had a lot of relationships 
post-service but the relationships failed, he reported that 
he had no best friends and that he isolates. 

Mental status examination included that testing did not show 
acquired cognitive impairment.  The examiner found the 
Veteran's thought processes were largely clear, but that he 
tended to ramble and tell long stories and required frequent 
redirection.  Communication was straightforward when directed 
and redirected.  He generally came up with the content 
requested.  There was no evidence of delusions, 
hallucinations, gross indicators of decompensation.  His 
ability to maintain personal hygiene and grooming was within 
normal limits.  Memory function was intact; speech was 
overproductive as to rate, normal for volume, and expansive 
for emotional tone.  There was no evidence of thought or 
speech disorder although the Veteran appeared very focused on 
sexuality.  There had been no suicide attempts and all 
history of assaultive behavior stopped in 1986 with the 
cessation of substance use.  He had not worked for pay for 
two years, he had poor social function as a youth, and 
unconventional but adequate social interpersonal 
relationships, limited recreational and leisure pursuits due 
to low income best described as unconventional but by 
conscious choice.  

As to the assessment of PTSD, the examiner stated that 
"[t]he precipitating stressors under cluster A described 
above are not sufficient for causing or exacerbating PTSD 
syndrome."  The examiner reported that the Veteran had 
elevated scores on a Mississippi Combat Scale and on the 
Minnesota Multiphasic Personality Inventory-2 scales but the 
validity indicators on these scales for PTSD raised the 
serious possibility of exaggeration of symptoms, which the 
Board finds provide evidence against this claim.  

Axis I diagnoses from that examination were as follows:  
Generalized anxiety disorder, mild to moderate; history of 
alcohol dependence, severe; and polysubstance dependence, 
severe, in remission since 1986 after rehabilitation 
interpersonal problems.  He also opined that the proximal or 
most likely causes of the disabling diagnoses were the 
Veteran's early life choices and experiences.  He stated as 
follows:  "causal linkages to military service were unclear, 
probably insufficient."  

The Board finds that this is more evidence against the 
Veteran's claim.  As to PTSD, the examiner did not diagnose 
PTSD, this is evidence that the Veteran does not have PTSD.  
The opinion attributing the Veteran's disabling diagnoses to 
events occurring at times outside of military service and the 
examiner's opinion that any causal link to service was 
probably insufficient tends to show that the Veterans' 
psychiatric disorders are more likely than not caused by 
things other than his service.  

This same mental health professional conducted a 
psychological evaluation of the Veteran in November 2004, 
although not for compensation and pension purposes.  At that 
time he diagnosed the Veteran with noncombat related PTSD, 
delayed due to substance and alcohol abuse and denial/memory 
suppression.  He also diagnosed history of alcohol and 
marijuana dependence, both with remission or discontinued use 
since 1986; the other axis I diagnosis was dysthymic 
disorder. 

Objective or behavioral observations were not significantly 
different in November 2004 from those listed in the April 
2005 examination report.  The Veteran's report of his 
military history was more detailed in the earlier report.  He 
reported that he had been treated during his time in the 
service when he was performing poorly and trying to escape 
from the service.  He reported that an acquaintance on the 
ward jumped off of the roof and died.  In the November 2004 
report, the clinician discussed the Veteran's Minnesota 
Multiphasic Personality Inventory scores and concluded that 
his scores were most consistent with PTSD and generalized 
anxiety disorder.  That November 2004 report does not include 
any opinion as to the onset or etiology of the Veteran' 
psychiatric disorders.  

As the same examiner diagnosed PTSD in November 2004 but 
determined, in the April 2005 examination report that he did 
not have PTSD, the Board finds the later report to be the 
more probative.  The examiner had the Veteran's claims file 
for review at the time of the April 2005 report so he had 
more information upon which to base his opinion.  This, of 
course, included that examiner's report from November 2004.  
The later report also includes more detail specifically 
addressing PTSD diagnosis requirements.  

Given the additional facts, the more detailed references to 
PTSD diagnosis requirements, and that this was the same 
mental health professional in both instances, the Board finds 
the later report to be more probative of the mental diseases 
from which the Veteran suffered.  

As the more probative evidence of record indicates that the 
Veteran does not have PTSD, his stressor information is not 
pertinent to his claim with regard to PTSD.  Of course the 
Veteran's statements are pertinent to his claim for a 
psychiatric disability in general.  However, the examiner was 
aware of the Veteran's statements regarding the events in 
service but found that the Veteran's psychiatric disabilities 
were related to events other than his service.  This is 
evidence against his claim for service connection for any 
psychiatric disability.  

Also of record is a letter from "M.J.", Ph.D. who states 
that she treated the Veteran for stress induced mixed 
anxiety-depressive disorder.  This is not evidence that a 
psychiatric disability is related to the Veteran's service 
because Dr. M.J. makes no mention of his service.  

VA treatment records include redundant references to those 
events described by the Veteran in the December 2004 PTSD 
questionnaire and letter.  There are additional mental 
diseases diagnoses, such as generalized anxiety disorder, but 
there is no more probative opinion related a diagnosed mental 
disease to the Veteran's service.  Hence, the Board assigns 
little probative weight to those notes on the issue of a 
nexus between the Veteran's service and those diseases.  

The Board has noted the Veteran's opinion that his current 
mental diseases are related to his service.  The Board has 
weighed his opinion along with the other evidence of record 
and finds that the most probative evidence of record is the 
April 2005 VA examination report.  This report outweighs the 
Veteran's opinion because the report was rendered by an 
expert in the field of mental diseases whose knowledge of 
such diseases, including causation and aggravation, is more 
probative than the Veteran's as the result of that expert's 
training and experience.  

In short, the preponderance of the evidence is against a 
finding that the Veteran has a psychiatric disability 
(whether PTSD, generalized anxiety disorder, or any other 
such disease) that was caused or aggravated by his active 
service.  Hence, the appeal must be denied as to this issue.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in April 2005 and March 2006 that 
fully addressed all three notice elements and was sent prior 
to the initial RO decision in this matter.  The April 2005 
letter addressed the elements as related to all but 
assignment of disability ratings and effective dates.  The 
March 2006 letter addressed the elements as applied to 
assignment of disability ratings and effective dates.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement 
of the case or supplemental statement of the case, is 
sufficient to cure a timing defect).  

In this case, after the notice letter was sent in March 2006, 
the RO allowed for additional opportunity for the Veteran to 
participate effectively in the development of his claim and 
then readjudicated the claim by issuance of the October 2006 
statement of the case, thus curing the timing defect.  For 
these reasons, it is not prejudicial to the Veteran for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

The Board is aware that the Veteran alleged sexual harassment 
as a stressor.  Under 38 C.F.R. § 3.304(f)(4) if a Veteran 
alleges that he suffers from PTSD as the result of personal 
assault stressor, specialized notice is required.  The 
purpose of the notice is so that the Veteran can submit 
information or evidence that will substantiate the occurrence 
of the alleged stressor.  Here, the examiner considered the 
Veteran's account of the stressor and found that the Veteran 
simply does not have PTSD.  Remanding the matter now to allow 
for the Veteran to submit evidence of a stressor, the 
Veteran's account of which was accepted by the examiner a 
credible, would serve no useful purpose and would not benefit 
the Veteran.  In other words, the Board is not denying the 
appeal based on lack of verification of the inservice 
stressor, which is the element that the § 3.307(f)(4) notice 
addresses, but rather because, the Veteran does not have 
PTSD.  This lack of notice was harmless error in this case.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
and personnel records as well as VA treatment records.  Also 
associated with the claims file is a letter from "M.J.", 
Ph.D.  In April 2005, VA afforded the Veteran an adequate 
examination with regard to his claim for service connection 
for a psychiatric disability.  

Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.  


REMAND

The Veteran contends that bilateral pes planus was aggravated 
during his active service.  

A December 6, 1962 entry in the service treatment records 
includes the following:  "Second degree pes planus, 
bilateral, asymptomatic, NCD [not considered disqualifying."  

Of record is a March 2005 request from the RO for 
examinations of several disabilities for which the Veteran 
had claimed entitlement to service connection, including flat 
feet.  The RO requested that the examiner determine if the 
Veteran had flat feet and, if so, whether his flat feet were 
related to incidents of flat feet noted in military service.  

In April 2005 the Veteran underwent a VA examination of his 
feet.  The examiner stated as follows "The veteran's service 
medical record in particular has been reviewed page by page x 
2 without finding information related to pes planus on 
entrance examination, on exit examination or through military 
experience."  Under a heading for "ASSESSMENT" the 
examiner stated that the Veteran had borderline to mild 
bilateral pes planus without documentation to form a nexus 
association to active service.  

The examiner's statement that there was no information of pes 
planus in the service treatment records is incorrect.  As 
stated above, pes planus was noted in the December 6, 1962 
entry in the service treatment records.  His opinion, or 
assessment, is based on incorrect facts.  The Board finds 
that this opinion is inadequate because the Board has no 
idea, without inserting its own opinion, as to what the 
examiner's determination would have been had he found the 
December 6,1962 notation in the service treatment records.  

The Court has stated as follows:  "[o]nce the Secretary 
undertakes the effort to provide an examination when 
developing a service-connection claim, even if statutorily 
not required to do so, he must provide an adequate one or, at 
a minimum, notify the claimant why one will not or cannot be 
provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
Hence, on remand, the Veteran must be afforded a VA 
examination which includes an accurate review of the record 
and an appropriate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination of his feet.  The claims file 
must be provided to the examiner, the 
examiner must review the claims file in 
conjunction with the examination, and the 
examiner must annotate the examination 
report as to whether the claims file was 
reviewed.  

The examiner is asked to specifically note 
the November 6, 1962 entry in the 
Veteran's service treatment records and to 
state whether it is at least as likely as 
not that the Veteran's pes planus 
increased in severity during his active 
service (from December 1962 to April 
1966).  

If the examiner finds that the Veteran's 
pes planus increased in severity during 
his active service, the examiner must 
provide an opinion as to whether such 
increase was beyond the natural 
progression of the condition.  A rational 
is required for all opinions rendered. 


2.  Then, readjudicate the issue of 
whether VA disability compensation 
benefits are warranted for pes planus.  If 
the benefit sought is not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


